Name: Regulation (EEC) No 878/73 of the Council of 26 March 1973 amending Regulation (EEC) No 574/72 fixing the procedure for implementing Regulation (EEC) No 1408/71 on the application of social security schemes to employed persons and their families moving within the Community
 Type: Regulation
 Subject Matter: social protection;  labour market;  demography and population
 Date Published: nan

 31.3.73 Official Journal of the European Communities No L 86/ 1 I (Acts whose publication is obligatory) REGULATION (EEC) No 878/73 OF THE COUNCIL of 26 March 1973 amending Regulation (EEC) No 51Mil fixing the procedure for implementing Regulation (EEC) No 1408/71 on the application of social security schemes to employed persons and their families moving within the Community THE COUNCIL OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 574/72 shall be amended as follows : Having regard to the Treaty establishing the European Economic Community, and in particular Articles 2 , 7 and 51 thereof; Having regard to Council Regulation (EEC) No 1408/71 ( 1 ) of 14 June 1971 on the application of social security schemes to employed persons and their families moving within the Community, as last amended by Regulation (EEC) No 2864/72 (2 ), and in particular Article 97 thereof ; Having regard to the proposal from the Commission adopted after consultation with the Administrative Commission on Social Security for Migrant Workers ; Having regard to the Opinion of the European Parliament ; Whereas adjustments have been made to Regulation (EEC) No 1408/71 by the Act of Accession ( 3 ) and Regulation (EEC ) No 2864/72 to take account of the special features of the social security legislations of the new Member States ; 1 . The following shall be substituted for Article 6(2): 'In order to invoke the provisions of Article 9 (2 ) of the Regulation, a person shall submit to the institution of the Member State in question a certified statement relating to the insurance periods or periods of residence completed under the legislation of any other Member State . Such certified statement shall be issued, at the request of the person concerned, by the institution or institutions who administer the legislations under which he has completed those periods .' 2 . The following text shall be substituted for the title of Article 8 : 'Rules applicable in the case of overlapping of rights to sickness or maternity benefits under the legislation of several Member States .' Whereas Regulation (EEC) No 574/72 ( 4 ) fixing the procedure for implementing Regulation (EEC) No 1408/71 must also be amended, taking account of the said adjustments ; 3 . The following subparagraph shall be added to Article 8 : 'If a worker is entitled to claim sickness benefits under the legislations of Ireland and the United Kingdom for the same period of incapacity for work, those benefits shall be granted exclu ­ sively under the legislation of the Member State to which the worker was last subject.' i1 ) OJ No L 149 , 5 . 7 . 1971 , p . 2 . (2 ) OJ No L 306 , 31 . 12 . 1972 , p . 1 . (3) Special Edition of 27. 3 . 1972, p. 100. ( 4) OJ No L 74 , 27. 3 . 1972, p . 1 . No L 86/2 Official Journal of the European Communities 31.3.73 4 . The following shall be substituted for Article 9 ( 2 ): 'Where the death occurs in the territory of one Member State when the right to a death grant has been acquired under the legislation of two or more other Member States, or where the death occurs outside the territory of the Member States and the said right has been acquired under the legislation of two or more Member States , only the right acquired under the legis ­ lation of the Member State to which the worker was last subject shall be maintained, whilst the right acquired under the legislation of any other Member State shall lapse.' 5 . The following shall be substituted for Article 10 ( 1 ): 6 . In Title IV, the following shall be substituted for the title of Chapter 1 : 'General rules for the aggregation of periods .' 7 . The following shall be substituted for Article 15 ( 1 ) and (2): ' 1 . In the cases referred to in Article 18 ( 1 ), Article 38 , Article 45 ( 1 ) and (2), Article 64, and Article 67 ( 1 ) and (2) of the Regulation, aggregation of periods shall be effected in ac ­ cordance with the following rules : ( a ) to insurance periods or periods of residence completed under the legislation of one Member State shall be added insurance periods or periods of residence completed under the legislation of any other Member State, to the extent that it is necessary to have recourse thereto in order to supplement insurance periods or periods of residence completed under the legislation of the first Member State for the purpose of acquiring, retaining, or recovering the rights to benefits, provided that such insurance periods or periods of residence do not overlap . Where benefits in respect of invalidity, old age or death (pensions) are to be awarded by the institutions of two or more Member States in accordance with Article 46 (2) of the Regulation , each of the institutions con ­ cerned shall effect a separate aggregation, by taking into account the whole of the insurance periods or periods of residence completed by the worker under the legisla ­ tions of all the Member States to which he has been subject, without prejudice , where appropriate , to the provisions of Article 45 (2) and Article 46 (2) ( c) of the Regulation ; ( b ) when a compulsory insurance period or period of residence completed under the legislation of one Member State coincides with a voluntary or optional continued insurance period under the legislation of another Member State, only the period completed under compulsory insurance shall be taken into account; ( c ) when an insurance period or period of residence other than a period treated as such, completed under the legislation of one Member State coincides with a period treated as such under the legislation of another Member State, only the period other than a period treated as such shall be taken into account ; ( d) any period treated as an insurance period or period of residence under the legislations of 'Entitlement to family benefits or family allowances due under the legislation of one Member State only, according to which acqui ­ sition of the right to those benefits or allowances is not subject to conditions of insurance or employment, shall be suspended when, during the same period and for the same member of the family : ( a ) benefits are due in pursuance of Article 73 or 74 of the Regulation . If, however, the spouse of the worker or unemployed worker referred to in those Articles exercises a professional or trade activity in the territory of the said Member State, the right to family benefits or family allowances due in pursuance of the said Articles shall be suspended; and only those family benefits or family allowances of the Member State in whose territory the member of the family ­ is residing shall be paid, the cost to be borne by that Member State ; ( b ) benefits are due in pursuance of Article 77 or 78 of the Regulation . If, however, a pensioner who is entitled to benefits under Article 77 of Regulation, his spouse or the person looking after the orphans to whom benefits are due under Article 78 of the Regulation, exercises a professional or trade activity in the territory of the said Member State, entitlement to family allowances due in pursuance of Article 77 or 78 of the Regulation under the legislation of another Member State shall be suspended ; where this is the case, the person concerned shall be entitled to the family benefits or family allowances of the Member State in whose territory the children reside, the cost to be borne by that Member State, and, where appropriate, to benefits other than the family allowances referred to in Article 77 or 78 of the Regulation, the cost to be borne by the competent State as defined by those Articles.' 31.3.73 Official Journal of the European Communities No L 86/3 8 . The following shall be substituted for Article 19 : 'Implementation of Article 20 of the Regulation Article 19 two or more Member States, shall be taken into account only by the institution of the Member State under whose legislation the insured person was last compulsorily insured prior to the said period ; where the insured person has not been compulsorily insured under the legislation of a Member State before the said period, the latter shall be taken into account by the institution of the Member State under whose legislation he was compulsorily insured for the first time after the said period ; Special provisions for frontier workers and members of their families In the case of frontier workers or members of their families, medicinal products , bandages , spectacles and small appliances may be issued, and laboratory analyses and tests carried out, only in the Member State in whose territory they were prescribed, in accordance with the provisions of the legislation of that Member State, except where the legislation administered by the competent institution or an agreement concluded between the Member States con ­ cerned or the competent authorities of those Member States are more favourable.' 9 . The following shall be substituted for the titles and paragraph 1 of Article 29 : ( e ) where it is not possible to determine accurately the period of time in which certain insurance periods or periods of residence were completed under the legis ­ lation of one Member State, such periods shall be presumed not to overlap with insurance periods or periods of residence completed under the legislation of another Member State and shall , where advantageous , be taken into account ; ' Implementation of Article 28 and Article 28a of the Regulation Article 29 ( f ) where under the legislation of one Member State, certain insurance periods or periods of residence are taken into account only if they have been completed within a specified time limit, the institution which administers such legislation shall , ( i ) take into account insurance periods or periods of residence completed under the legislation of another Member State only if they were completed within the said time limit, or ( ii ) extend such time limit for the duration of insurance periods or periods of resi ­ dence completed wholly or partly within the said time limi,t under the legislation of another Member State, where the insurance periods or periods of residence involved under the legislation of the second Member State give rise only to the suspension of the time limit within which the insurance periods or periods of residence must be completed . Benefits in kind for pensioners and members of their families who are not resident in a Member State under whose legislation they receive a pension and are en ­ titled to benefits 1 . In order to receive benefits in kind in the territory of the Member State in which he resides , under Article 28 ( 1 ) and Article 28a of the Regulation, a pensioner and the members of his family shall register with the institution of the place of residence by submitting a certified statement testifying that he is entitled to the said benefits for himself and for the members of his family , under the legislation or one of the legislations under which a pension is payable.' 10 . The following subparagraph shall be added to Article 34 (2): if the institution of the place of stay and t!:e competent institution are bound by an agree ­ ment providing either that no refund , or that a lump-sum refund of benefits provided, in pursuance of Article 22 ( 1 ) ( a ) ( i ) and Article 31 of the Regulation , be made, the institution of the place of stay shall , in addition , be required to transfer to the competent institution the amount to be refunded to the person concerned in pursuance of the provisions of paragraph 1 .' 2 . Insurance periods or periods of residence completed under legislation of a Member State to which the Regulation does not apply, but which are taken into account under legislation of that Member State to which the Regulation does apply, shall be considered as insurance periods or periods of residence to be taken into account for the purposes of aggregation.' No L 86/4 Official Journal of the European Communities 31.3.73 10 . ( a ) The following paragraph 3 shall be added to Article 34 : ' 3 . Where major expenses are involved , the competent institution may pay an appropri ­ ate advance to the person concerned as soon as that person submits to the said institution the claim for refund.' 11 . The following shall be substituted for the title and the text of Article 36 ( 1 ) and (2): 'Claims for old-age and survivors ' benefits (excluding orphans ' benefits ) and invalidity benefits in cases not referred to in Article 35 of the Implementing Regu ­ lation 1 . In order to receive benefits under Articles 40 and 51 of the Regulation, except in the cases referred to in Article 35 of the Implementing Regulation , the person concerned shall submit a claim to the institution of the place of residence in accordance with the procedure provided for by the legislation administered by that insti ­ tution . If the worker has not been subject to that legislation , the institution of the place of residence shall forward the claim to the insti ­ tution of the Member State to whose legislation the worker was last subject , indicating the date on which the claim was submitted . That date shall be regarded as the date on which the claim was submitted to the latter institution . 2 . Where a claimant resides in the territory of a Member State to whose legislation the worker has not been subject, he may send his claim to the institution of the Member State to whose legislation the worker was last subject.' 12 . The following shall be substituted for Article 42 ( 1 ): When investigating claims for benefits the investigating institution shall use a form which will include, in particular, a statement and a summary of the insurance periods or periods of residence completed by the worker under the legislation of all the Member States concerned .' 13 . Article 43 shall be replaced by the following text : forward a copy of that form to the institution administering insurance in respect of invalidity, old age or death (pensions ) of any Member State with which the worker has been insured enclosing, where appropriate, any employment certificates produced by the claimant. 2 . Where only one other institution is involved, that institution shall complete the said form by indicating : ( a ) the insurance periods or periods of residence completed under the legislation which it administers ; ( b ) the amount of benefit which the claimant could claim in respect of those insurance periods or periods of residence only ; ( c ) the theoretical amount and the actual amount of benefits calculated in accordance with Article 46 ( 2 ) of the Regulation . The form, thus completed, shall be returned to the investigating institution . If a right to benefits is acquired taking into account only the insurance periods or periods of residence completed under the legislation administered by the institution of the second Member State, and if the amount of benefit corresponding to those periods can be estab ­ lished without delay, whereas the calculation procedure referred to in ( c) requires an appreci ­ ably longer period of time, the form shall be returned to the investigating institution with the information referred to in ( a ) and (b ); the information referred to in ( c ) shall be forwarded to the investigating institution as soon as possible . 3 . If two or more other institutions are in ­ volved , each one of those institutions shall complete the said form by indicating the insurance periods or periods of residence completed under the legislation which it ad ­ ministers , and shall return it to the investigating institution . If a right to benefit is acquired taking into account only the insurance periods or periods of residence completed under the legislation administered by one or more of those insti ­ tutions , and if the amount of benefits corres ­ ponding to those periods can be determined without delay , the investigating institution shall be simultaneously notified of that amount and of the insurance periods or periods of residence ; if the determination of the amount involves 'Article 43 'Procedure to be followed by the institutions con ­ cerned in the investigation of a claim 1 . The investigating institution shall enter on the form provided for in Article 42 ( 1 ) of the Implementing Regulation the insurance periods or periods of residence completed under the legislation which it administers and it shall 31.3.73 Official Journal of the European Communities No L 8 6/5 the investigating institution has informed it of its obligation to do so . 3 . If, in the case referred to in paragraph 2, a right to benefit is acquired under the legis ­ lation of more than one Member State, taking into account only those insurance periods or periods of residence completed under each one of those legislations, the payment of benefits on a provisional basis shall be the responsibility of the institution of the existence of such a right ; it shall be the duty of the investigating insti ­ tution to inform the other institutions con ­ cerned.' some delay, the investigating institution shall be notified of that amount as soon as it has been determined . On receipt of all the forms giving information concerning insurance periods or periods of residence and, where appropriate, the amount or amounts due under the legislation of one or more of the Member States concerned, the investigating institution shall forward a copy of the forms thus completed to each one of the institutions concerned; each such institution shall specify thereon the theoretical amount and the actual amount of the benefits, calculated in accordance with Article 46 (2) of the Regulation, and shall return the form to the investigating institution . 4 . As soon as the investigating institution, upon receipt of the information referred to in paragraphs 2 or 3 , establishes the fact that Article 40 (2 ) or Article 48 (2 ) or (3 ) of the Regulation should be applied, it shall inform the other institutions concerned accordingly . 5 . In the case provided for in Article 37 (d) of the Implementing Regulation, the institutions of the Member States to whose legislation the claimant has been subject but to whom he has applied for postponement of the award of the benefits, shall enter on the form provided for in Article 42 ( 1 ) of the Implementing Regulation only the insurance periods or periods of residence com ­ pleted by the claimant under the legislation which they administer.' 15 . The following shall be substituted for the title of Article 46 : 'Calculation of benefits in the event of overlapping of periods ' 16 . The following shall be substituted for sub ­ paragraphs ( a ) and (b ) of Article 69 : '( a) the competent institution of the Member State under whose legislation cash benefits are granted pursuant to Article 57 ( 1 ) of the Regulation (hereinafter called 'Institution responsible for payment of cash benefits ') shall use a form containing, in particular, a statement and summary of all insurance periods (old-age insurance ) or periods of residence completed by the person suffer ­ ing from the disease under the legislation of each one of the Member States concerned ; ( b ) the institution responsible for payment of cash benefits shall forward that form to all the old-age insurance institutions with which the person suffering from the disease was insured in each of those States ; each one of the said institutions shall enter on the form the insurance periods (old-age insurance ) or periods of residence completed under the legislation which it administers and shall return the form to the institution responsible for payment of cash benefits ;' 17 . The following shall be substituted for the title and paragraph 1 of Article 79 : 'Certified statement of periods 1 . In order to invoke the provisions of Article 64 of the Regulation, a claimant shall submit to the competent institution a certified statement specifying the insurance periods or periods of residence completed by the worker under the legislation to which he was last subject .' 14. The following shall be substituted for Article 45 ( 1 ), ( 2 ) and ( 3 ): ' 1 . If the investigating institution establishes that the claimant is entitled to benefits under the legislation which it administers without having recourse to insurance periods or periods of residence completed under the legislation of other Member States, it shall pay such benefits immediately on a provisional basis . 2 . If the claimant is not entitled to benefits under paragraph 1 but, from . information supplied to the investigating institution pur ­ suant to Article 43 ( 2 ) or (3 ) of the Implementing Regulation , it transpires that a right to benefits is acquired under the legislation of another Member State taking into account only the insurance periods or periods of residence completed under that legislation , the institution which administers the said legislation shall pay such benefits on a provisional basis as soon as No L 86/6 Official Journal of the European Communities 31.3.73 18 . The following shall be substituted for Article 79 (3 ): residence of those members of the family, or by the institution competent in matters of sick ­ ness insurance in the place of residence of those members of the family, or by another institution designated by the competent authority of the Member State in whose territory those members of the family reside . Such a certificate must be renewed every year.' 22 . The following shall be substituted for Article 90 (3 ): ' 3 . Where it is necessary to take into account insurance periods or periods of residence previously completed under the legislation of any other Member State, paragraphs 1 and 2 shall apply by analogy, in order to satisfy the conditions of the legislation of the competent State .' 19 . The following shall be substituted for Article 82 (2): '3 . If the competent institution referred to in paragraph 2 finds that there is no entitlement under the legislation which it administers, it shall forward that claim forthwith, together with all necessary documents and information, to the institution of the Member State to whose legislation the worker was subject for the longest period of time . Where necessary the matter may have to be referred back, under the same conditions, to the institution of the Member State under whose legislation the worker completed his shortest insurance periods or periods of residence.' 23 . The following shall be substituted for the title and paragraph 1 of Article 95 : 'Refund of benefits in kind provided under sickness and maternity insurance to pensioners and to mem ­ bers of their families who do not reside in a Member State under whose legislation they receive a pension and are entitled to benefits 1 . The amount of the benefits in kind provided under Article 28 ( 1 ) and Article 28a of the Regu ­ lation shall be refunded by the competent insti ­ tutions to the institutions which provided the said benefits, on the basis of a lump-sum which is as close as possible to the actual expenditure incurred .' 24 . The following shall be substituted for Article 108 : '2 . This certified statement shall be issued by the institution designated by the competent authority of the Member State in whose territory those members of the family reside. It must certify that the members of the family are not taken into consideration for the calculation of unemployment benefits due to another person under the legislation of the said Member State . The certified statement shall be valid for the twelve months following the date of its issue. It may be renewed ; in such case, it shall be valid as from the date of its renewal . The person concerned shall notify the competent institution forthwith of any occurrence necessitating a modification of the said certified statement ; such modification shall take effect as from the day of the occurence.' 20 . The following paragraph 3 shall be added to Article 82 : ' 3 . Where the institution issuing the certified statement referred to in paragraph 1 is not in a position to certify that the members of the family are not taken into consideration for the calculation of unemployment benefits due to another person under the legislation of 1 the Member State in whose territory they reside, the worker shall , when submitting the certified statement to the competent institution, supple ­ ment the said certified statement by a declaration to that effect. The provisions of paragraph 2, second sub ­ paragraph shall apply by analogy to that declar ­  ation .' 21 . The following shall be substituted for Article 86 (2): '2 . In support of his claim, the worker shall be required to submit a certificate relating to members of his family residing in the territory of a Member State other than that in which the competent institution is situated . Such certificate shall be issued, either by the authorities com ­ petent in civil status matters in the country of fArticle 108 Proof of status of seasonal worker In order to prove that he is a seasonal worker, the worker covered by Article 1 ( c ) of the Regu ­ lation shall be required to submit his contract of employment stamped by the employment services of the Member State in whose territory he has gone to work or has worked. If no seasonal employment contract is concluded in that Member State, the institution of the country of employment shall , where appropriate, issue, in the case of a claim for benefits, a certificate attesting that, on the basis of information supplied by the worker, the work which he is doing or has done is of a seasonal nature.' 31.3.73 Official Journal of the European Communities No L 86/7 3 . Indenrigsministeren, (Minister of the Interior), KÃ ¸benhavn 4. Ministeren for GrÃ ¸nland (Minister for Greenland), KÃ ¸benhavn C. GERMANY . . . (unchanged) D. FRANCE . . . ( unchanged ) E. IRELAND 1 . Minister for Social Welfare , Dublin 2 . Minister for Health, Dublin F. ITALY . . . ( unchanged) 25 . Tne following shall be substituted for Article 118 ( 1 ): ' 1 . Where the date on which the contingency arises precedes the date of implementation of the Regulation, and where the claim for pension has not yet been awarded before that date, such claim shall give rise to a double award, inas ­ much as benefits must be granted, pursuant to such contingency, for a period prior to the last ­ mentioned date : ( a ) for the period prior to the date of implemen ­ tation of the Regulation, in accordance with the provisions of Regulation No 3 or of agreements in force between the Member States concerned ; and (b ) for the period commencing from the date of implementation of the Regulation, in ac ­ cordance with the provisions of the Regu ­ lation . If, however, the amount calculated in pursuance of the provisions referred to under ( a ) is greater than that calculated in pursuance of the pro ­ visions referred to under (b ), the person con ­ cerned shall continue to be entitled to the amount calculated in pursuance , of the pro ­ visions referred to under ( a).' 26 . Annex I shall be amended and supplemented as follows : A. BELGIUM . . . (unchanged) G. LUXEMBOURG . . . ( unchanged ) H. NETHERLANDS . . . ( unchanged) I. UNITED KINGDOM 1 . Secretary of State for Social Services , London 2 . Secretary of State for Scotland , Edinburgh 3 . Secretary of State for Wales, Cardiff 4 . Ministry of Health and Social Services , Belfast B. DENMARK 1 . Socialministeren (Minister of Social Affairs), KÃ ¸benhavn 2 . Arbejdsministeren (Minister of Labour), KÃ ¸benhavn 27. Annex 2 shall be amended and supplemented as follows : A. BELGIUM . . . ( unchanged ) B. DENMARK 1. DENMARK WITH THE EXCEPTION OF GREENLAND 1 . Sickness and maternity No L 86/8 Official Journal of the European Communities 31.3.73 The competent ' amtskommune' (district ad ­ ministration). In the commune of Kebenhavn : 'Magistraten' (the communal administration). In the commune of Frederiksberg : the communal administration . The social commission of the commune in which the beneficiary resides . In the communes of Kobenhavn , Odense, Alborg and Ã rhus : 'Magistraten ' (the communal administration). A. Sickness (a ) Benefits in kind (b) Cash benefits B. Maternity (a) Benefits in kind (b) Cash benefits 2 . Invalidity (a) benefits granted under the law on invalidity pensions (b) rehabilitation benefits 3 . Old-age and death (pensions ) (a) pensions granted under legislation covering old-age and widows' pensions The competent ' amtskommune' (district adminis ­ tration). In the commune of Kobenhavn : 'Magistraten ' (the communal administration). In the commune of Frederiksberg : the com ­ munal administration . The social commission of the commune in which the beneficiary resides . In the communes of Kobenhavn , Odense , Alborg and Ã rhus : 'Magistraten ' (the communal administration). Sikringsstyrelsen , (National Social Security Office), KÃ ¸benhavn The competent rehabilitation centre Sikringsstyrelsen (National Social Security Office), KÃ ¸benhavn (b) pensions granted under ' loven om Arbejds ­ markedets TillÃ ¦gspension' (the law on supplementary pensions for employed persons) Arbejdsmarkedets TillÃ ¦gspension (Supplemen ­ tary Pensions Office for Employed Persons), HillerÃ ¸d Sikringsstyrelsen (National Social Security Office), KÃ ¸benhavn 4. Accidents at work and occupational diseases (a) benefits in kind and pensions (b) daily allowances 5 . Death grants (a ) Sickness insurance The social commission of the commune in which the beneficiary resides . In the commune of Kobenhavn , Odense, Alborg and Ã rhus : 'Magistraten' (the communal administration) The social commission of the commune in which the beneficiary resides . In the communes of Kobenhavn, Odense , Alborg and Ã rhus : 'Magistraten ' (the communal administration). 31.3.73 Official Journal of the European Communities No L 86/9 (b ) Insurance for accidents at work and occupa ­ tional diseases Sikringsstyrelsen (National Social Security Office), KÃ ¸benhavn Arbejdsdirektoratet (National Employment Office), KÃ ¸benhavn 6 . Unemployment 7 . Family benefits (Family allowances ) The social commission of the commune in which the beneficiary resides . In the communes of Kobenhavn , Odense , Alborg and Ã rhus : 'Magistraten ' (the communal administration). II . GREENLAND 1 . Sickness and maternity benefits in kind LandslÃ ¦gen (Regional Public Health Office in Greenland), GodthÃ ¥b 2 . Old-age Pensions pursuant to the Regulation of the Regional Council on old-age pensions in Greenland Arbejds- og socialdirektoratet (Regional Employment and Social Affairs Office), GodthÃ ¥b 3 . Accidents at work and occupational diseases Det grÃ ¸nlandske nÃ ¦vn for ulykkesforsikring (Greenland Accident Insurance Commission), GodthÃ ¥b 4 . Family benefits (Family allowances ) The competent 'kÃ ¦mner ' ( administrator of Communal Funds ) C. GERMANY 1 . The following shall be inserted after the expression 'was paid into the manual workers ' pension insurance scheme' under point 2 (a ) ( i ) :  if the person concerned is resident in Denmark or is a Danish national resident in the territory of a non-Member State : "Landesversicherungsanstalt Schleswig-Hol ­ stein" (Regional Insurance Office of Schleswig ­ Holstein), LÃ ¼beck  if the person concerned is resident in Ireland or the United Kingdom or is an Irish or British national resident in the territory of a non ­ Member State : "Landesversicherungsanstalt Freie und Hanse ­ stadt Hamburg" (Regional Insurance Office of the Free and Hanseatic City of Hamburg), Hamburg' 2 . The following shall be inserted after the expression 'outside the Saarland ' under point 2 (b ) ( i) : No L 86/10 Official Journal of the European Communities 31.3.73 '  if the last contribution under the legislation of another Member State was paid into a Danish pension insurance institution : "Landesversicherungsanstalt Schleswig-Hol ­ stein" (Regional Insurance Office of Schleswig ­ Holstein), LÃ ¼beck  if the last contribution under the legislation of another Member State was paid into an Irish or British pension insurance institution : "Landesversicherungsanstalt Freie und Hanse ­ stadt Hamburg" (Regional Insurance Office of the Free and Hanseatic City of Hamburg), Hamburg ' D. FRANCE . . . ( unchanged) E. IRELAND 1 . Benefits in kind The Eastern Health Board , 1 James's St., Dublin The Midland Health Board, Courthouse , Tullamore, Offaly The Mid-Western Health Board , 1 Pery St. , Limerick The North-Eastern Health Board , Ceanannus Mor, Co . Meath The North-Western Health Board , Manor ­ hamilton , Co . Leitrim The South-Eastern Health Board , Arus Slainte , Patrick St. , Kilkenny The Southern Health Board , County Hall , Cork The Western Health Board , Merlin Park, Galway 2 . Cash benefits (a ) Unemployment benefits Department of Social Welfare , Dublin , including the provincial offices responsible for un ­ employment benefits (b ) Other cash benefits Department of Social Welfare , Dublin F. ITALY (unchanged) 31.3.73 Official Journal of the European Communities No L 86/11 G. LUXEMBOURG The following shall be substituted for point 1 (a) and point 6 in the right-hand column : 'Caisse nationale d'assurance-maladie des ouvriers (the National Sickness Insurance Fund for Manual Workers).' H. NETHERLANDS . . . (unchanged) I. UNITED KINGDOM 1 . Benefits in kind The authorities which grant National Health Service benefits 2 . Cash benefits Great Britain Department of Health and Social Security, London Northern Ireland Ministry of Health and Social Services , Belfast 28 . Annex 3 shall be amended and supplemented as follows : A. BELGIUM . . . (unchanged) B. DENMARK A. DENMARK WITH THE EXCEPTION OF GREENLAND I. Institutions of the place of residence 1 . Sickness and maternity (a ) For the purposes of applying Articles 17, 22, 28 , 29 and 30 of the Implementing Regulation The competent ' amtskommune' (district ad ­ ministration). In the commune of Koben ­ havn : 'Magistraten' (the communal admini ­ stration). In the commune of Frederiksberg : the communal administration (b ) For the purposes of applying Articles 18 and 25 of the Implementing Regulation The social commission of the commune in which the beneficiary resides . In the communes of Kobenhavn , Odense , Alborg and Ã rhus : 'Magistraten ' (the communal administration). 2 . Invalidity (pensions ) Sikringsstyrelsen (National Social Security Office), KÃ ¸benhavn 3 . Old-age and death (pensions ) (a ) Pensions under legislation covering old-age and widows' pensions Sikringsstyrelsen (National Social Security Office), KÃ ¸benhavn No L 86/ 12 Official Journal of the European Communities 31.3.73 (b ) Pensions granted under ' loven om Arbejdsmarkedets TillÃ ¦gspension ' (the law on supplementary pensions for employed persons ) Arbejdsmarkedets TillÃ ¦gspension (Supplemen ­ tary Pensions Office for Employed Persons), HillerÃ ¸d 4 . Accidents at work and occupational diseases (a) For the purposes of applying Title IV Chapter 4, except for Article 61 , of the Implementing Regulation ( b ) For the purposes of applying Article 61 of the Implementing Regulation Sikringsstyrelsen (National Social Security Office), KÃ ¸benhavn The social commission of the commune in which the beneficiary resides . In the communes of Kobenhavn , Odense , Alborg and Ã rhus : 'Magistraten ' (the communal administration). 5 . Death grants For the purposes of applying Article 78 of the Implementing Regulation Sikringsstyrelsen (National Social Security Office), Kobenhavn II . Institutions of the place of stay 1 . Sickness and maternity (a) For the purposes of applying Articles 20 , 21 and 31 of the Implementing Regulation The competent ' amtskommune' (district administration). In the commune of KÃ ¸benhavn : 'Magistraten ' (the communal administration). In the commune of Frederiksberg : the communal administration (b) For the purposes of applying Article 24 of the Implementing Regulation The social commission of the commune in which the beneficiary resides . In the communes of Kobenhavn , Odense , Alborg and Ã rhus : 'Magistraten ' (the communal administration). 2 . Accidents at work and occupational diseases (a) For the purposes of applying Title IV, Chapter 4 , except for Article 64, of the Implementing Regulation Sikringsstyrelsen (National Social Security Office), KÃ ¸benhavn (b ) For the purposes of applying Article 64 of the Implementing Regulation The social commission of the commune in which the beneficiary resides . In the communes of Kobenhavn , Odense , Alborg and Ã rhus : Magistraten ' (the communal administration). 3 . Unemployment (a ) For the purposes of applying Title IV, Chapter 6 , except for Article 83 , of the Implementing Regulation The competent Unemployment Fund (b ) For the purposes of applying Article 83 of the Implementing Regulation The local employment office 31.3.73 Official Journal of the European Communities No L 86/ 13 B. GREENLAND I. Institutions of the place of residence 1 . Sickness and maternity benefits in kind The competent communal administration ('ka ­ emner ' - administrator of Communal Funds ) 2 . Old-age Pensions pursuant to the Regulation of the Regional Council on old-age pensions in Greenland Arbejds - og socialdirectoratet (Regional Employment and Social Affairs Office), GodthÃ ¥b 3 . Accidents at work and occupational diseases Det grÃ ¸nlandske naevn for ulykkesforsikring (Greenland Accident Insurance Commission), GodthÃ ¥b II . Institutions of the place of stay The competent communal administration ('kÃ ¦mner' - administrator of Communal Funds) 1 . Sickness and maternity (benefits in kind ) 2 . Accidents at work and occupational diseases Det grÃ ¸nlandske naevn for ulykkesforsikring (Greenland for Accident Insurance Commission) GodthÃ ¥b C. GERMANY The following shall be inserted after point 3 (a ) : (v ) : '(vi ) dealings with Denmark (vii ) dealings with Ireland and the United Kingdom "Landesversicherungsanstalt Schleswig-Hol ­ stein" (Regional Insurance Office of Schleswig ­ Holstein), LÃ ¼beck "Landesversicherungsanstalt Freie und Hanse ­ stadt Hamburg" (Regional Insurance Office of the Free and Hanseatic City of Hamburg), Hamburg' D. FRANCE . . . ( unchanged) E. IRELAND 1 . Benefits in kind The Eastern Health Board , 1 James 's St. , Dublin The Midland Health Board , Courthouse , Tullamore, Offaly The Mid-Western Health Board , 1 Pery St. , Limerick No L 86/14 Official Journal of the European Communities 31.3.73 The North-Eastern Health Board, Ceanannus Mor, Co. Meath The North-Western Health Board, Manor ­ hamilton, Co . Leitrim The South-Eastern Health Board , Arus Slainte , Patrick St. , Kilkenny The Southern Health Board, County Hall, Cork The Western Health Board, Merlin Park, Galway 2 . Cash benefits (a) Unemployment benefits (b) Other cash benefits Department of Social Welfare , Dublin, including the provincial offices responsible for un ­ employment benefits . Department of Social Welfare , Dublin F. ITALY . . . (unchanged) G. LUXEMBOURG . . . (unchanged) H. NETHERLANDS . . . (unchanged) I. UNITED KINGDOM 1 . Benefits in kind The authorities which grant National Health Service benefits 2 . Cash benefits Great Britain Department of Health and Social Security, London Northern Ireland Ministry of Health and Social Services , Belfast 29 . Annex 4 shall be amended and supplemented as follows : A. BELGIUM . . . (unchanged) 31.3.73 Official Journal of the European Communities No L 86/15 B. DENMARK I. DENMARK WITH THE EXCEPTION OF GREENLAND Sikringsstyrelsen (National Social Security Office), KÃ ¸benhavn 1 . Benefits for sickness , pregnancy and child-birth 2 . Pensions under legislation covering old-age and widows' pensions and benefits under the law covering invalidity pensions 3 . Rehabilitation benefits 4 . Benefits for accidents at work and occupational diseases 5 . Family benefits (family allowances) 6 . Death grants 7 . Pensions under 'loven om arbejdsmarkedets Tillaegspension' (the law on supplementary pensions for employed persons) 8 . Unemployment benefits Arbejdsdirektoratet (National Employment Office), KÃ ¸benhavn II . GREENLAND 1 . Benefits in kind for sickness and maternity 2 . Pensions pursuant to the Regulation of the Regional Council on old-age pensions in Greenland Arbejds - og socialdirektoratet (Regional Office of Employment and Social Affairs), GodthÃ ¥b 3 . Family benefits (family allowances ) LandshÃ ¸vdingen over GrÃ ¸nland (Prefect for Greenland), GodthÃ ¥b 4 . Benefits for accidents at work and occupational diseases Det grÃ ¸nlandske nÃ ¦vn for ulykkesforsikring (Greenland Accident Insurance Commission), GodthÃ ¥b C. GERMANY The following shall be inserted after point 3 (b) (v) : '(vi ) dealings with Denmark "Landesversicherungsanstalt Schleswig-Hol ­ stein" (Regional Insurance Office of Schleswig ­ Holstein), LÃ ¼beck (vii ) dealings with Ireland and the United Kingdom "Landesversicherungsanstalt Freie und Hanse ­ stadt Hamburg" (Regional Insurance Office of the Free and Hanseatic City of Hamburg), Hamburg' D. FRANCE . . . (unchanged ) No L 86/16 Official Journal of the European Communities 31.3.73 E. IRELAND 1 . Benefits in kind 2 . Cash benefits Department of Health , Dublin Department of Social Welfare , Dublin F. ITALY . . . (unchanged) G. LUXEMBOURG . . . (unchanged) H. NETHERLANDS . . . (unchanged) I. UNITED KINGDOM Great Britain Northern Ireland Department of Health and Social Security Overseas Group , Newcastle-upon-Tyne Ministery of Health and Social Services Overseas Branch , Belfast 30 . Annex 5 shall be amended and supplemented as follows : General observations . . . (unchanged ( 1 . BELGIUM  DENMARK no convention 2 . BELGIUM  GERMANY . . . (unchanged) 3 . BELGIUM  FRANCE . . . (unchanged) 4 . BELGIUM  IRELAND no convention 5 . BELGIUM  ITALY . . . (unchanged) 31.3.73 Official Journal of the European Communities No L 86/17 6. BELGIUM  LUXEMBOURG . . . ( unchanged) 7 . BELGIUM  NETHERLANDS . . . (unchanged) 8 . BELGIUM  UNITED KINGDOM none 9 . DENMARK  GERMANY Articles 8 to 14 of the Arrangement of 4 June 1954 on the implementation of the Agreement of 14 August 1953 . 10 . DENMARK  FRANCE none 11 . DENMARK  IRELAND no convention 12 . DENMARK  ITALY no convention 13 . DENMARK  LUXEMBOURG no convention 14 . DENMARK  NETHERLANDS no convention 15 . DENMARK  UNITED KINGDOM none 16. GERMANY  FRANCE . . . ( unchanged) 17 . GERMANY  IRELAND no convention 18 . GERMANY  ITALY . . . (unchanged) 19 . GERMANY  LUXEMBOURG . . . ( unchanged) 20. GERMANY  NETHERLANDS . . . ( unchanged) No L 86/18 Official Journal of the European Communities 31.3.73 21 . GERMANY  UNITEDKINGDOM Articles 8 , 9 , 25 to 27 and 29 to 32 of the Arrangement of 10 December 1964 on the implementation of the Agreement of 20 April 1960 22 . FRANCE  IRELAND no convention 23 . FRANCE  ITALY . . . (unchanged) 24. FRANCE  LUXEMBOURG . . . (unchanged) 25 . FRANCE  NETHERLANDS . . . (unchanged) 26 . FRANCE  UNITED KINGDOM none 27. IRELAND  ITALY no convention 28 . IRELAND  LUXEMBOURG no convention 29 . IRELAND  NETHERLANDS no convention 30. IRELAND  UNITED KINGDOM none 31 . ITALY  LUXEMBOURG . . . ( unchanged) 32 . ITALY  NETHERLANDS . . . (unchanged) 33 . ITALY  UNITED KINGDOM none 34. LUXEMBOURG  NETHERLANDS . . . (unchanged) 35 . LUXEMBOURG  UNITED KINGDOM none 36. NETHERLANDS  UNITED KINGDOM Article 3 , second sentence of the Administrative Arrangement of 12 June 1956 on the implementation of the Agreement of 11 August 1954. s 31.3.73 Official Journal of the European Communities No L 86/ 19 31 . Annex 6 shall be amended and supplemented as follows : General observations . . . (unchanget) A. BELGIUM . . . (unchanged) B. DENMARK Direct payment C. GERMANY The following shall be substituted for point 1 ( a) : '(a) dealings with Belgium, Denmark, France, Luxembourg, Ireland and the United Kingdom : direct payment ' The following shall be substituted for point 2 (a) : '(a ) dealings with Belgium, Denmark, Luxembourg, Ireland and the United Kingdom : direct payment ' D. FRANCE . . . (unchanged) E. IRELAND Direct payment F. ITALY 1 . Pensions for invalidity, old-age and survivors : ( a) dealings with Belgium, Denmark, France (excluding the French Miners ' Funds), Ireland, Luxem ­ bourg, the Netherlands and the United Kingdom : direct payment ( b ) dealings with Germany and the French Miners ' Funds : payment through liaison bodies 2 . Pensions for accidents at work and occupational diseases : direct payment G. LUXEMBOURG . . . (unchanged) No L 86/20 Official Journal of the European Communities 31.3.73 H. NETHERLANDS 1 . Dealings with Belgium , Denmark, France , Ireland, Italy , Luxembourg and the United Kingdom : direct payment 2 . Dealings with Germany : payment through liaison bodies ( implementation of the provisions set out in Annex 5) I. UNITED KINGDOM Direct payment 32 . Annex 7 shall be amended and supplemented as follows : A. BELGIUM . . . (unchanged) B. DENMARK Danmarks Nationalbank (National Bank of Denmark), KÃ ¸benhavn C. GERMANY . . . ( unchanged) D. FRANCE . . . (unchanged) E. IRELAND Central Bank of Ireland, Dublin F. ITALY . . . (unchanged) G. LUXEMBOURG . . . (unchanged) H. NETHERLANDS . . . (unchanged) I. UNITED KINGDOM Great Britain : Bank of England , London Northern Ireland : Northern Bank Limited , Belfast 33 . Annex 8 shall be amended and supplemented as follows : Article 10 (2) (d ) of the Implementing Regulaiton shall apply 31.3.73 Official Journal of the European Communities No L 86/21 (a ) with a reference period of one calendar month's duration in dealings  between Germany and France  between Germany and Ireland  between Germany andLuxembourg  between Germany and the United Kingdom  between France and Luxembourg (b ) with a reference period of three calendar months ' duration in dealings  between Denmark and Germany 34 . Annex 9 shall be amended and supplemented as follows : A. BELGIUM . . . (unchanged) B. DENMARK The average annual cost of benefits in kind shall be calculated by taking into account the schemes set up by the law on the public health service , the law on hospital services and the law on rehabilitation . C. GERMANY . . . ( unchanged) D. FRANCE . . . ( unchanged) E. IRELAND The average annual cost of benefits in kind shall be calculated by taking into account the benefits in kind (health services ) provided by the Health Boards mentioned in Annex 2, im Accordance with the provisions of the Health Acts 1947-1970 . F. ITALY . . . (unchanged) G. LUXEMBOURG . . . (unchanged) H. NETHERLANDS . . . (unchanged) I. UNITED KINGDOM The average annual cost of benefits in kind shall be calculated by taking into account benefits provided by the National Health Service of the United Kingdom . No L 86/22 Official Journal of the European Communities 31.3.73 35 . Annex 10 shall be amended and supplemented as follows : A. BELGIUM . . . (unchanged) B. DENMARK I. DENMARK WITH THE EXCEPTION OF GREENLAND 1 . For the purposes of applying Article 11 ( 1 ), Article 13 (2) and (3), Article 14 ( 1 ), (2) and (3 ) and Article 113 (2) of the Imple ­ menting Regulation Sikringsstyrelsen (National Social Security Office), KÃ ¸benhavn 2 . For the purposes of applying Article 38 ( 1 ), Article 70 ( 1 ) and Article 82 (2) of the Implemen ­ ting Regulation The social commission of the commu ­ ne in which the beneficiary resides . In the communes of Kebenhavn, Odense , Alborg and Ã rhus : 'Magistraten ' (the communal administration). 3 . For the purposes of applying Article 80 (2), Article 81 and Article 85 (2) of the Implemen ­ ting Regulation Arbejdsdirektoratet (National Employ ­ ment Office), Kobenhavn 4 . For the purposes of applying Article 102 (2) of the Implemen ­ ting Regulation ( a) refunds in pursuance of Article 36, Article 63 and Article 75 (2) of the Regula ­ tion (b) refunds in pursuance of Article 70 (2) of the Regula ­ tion Sikringsstyrelsen (National Social Se ­ curity Office), KÃ ¸benhavn Arbejdsdirektoratet (National Employ ­ ment Office), KÃ ¸benhavn 5 . For the purposes of applying Article 110 of the Implementing Regulation (a ) benefits in pursuance of Title III , Chapters 1 to 5 and Chapters 7 to 8 of the Regu ­ lation Sikringsstyrelsen (National Social Se ­ curity Office), KÃ ¸benhavn (b) benefits in pursuance of Title III , Chapter 6 of the Regula ­ tion Arbejdsdirektoratet (National Employ ­ ment Office), KÃ ¸benhavn 31.3.73 Official Journal of the European Communities No L 86/23 II . GREENLAND 1 . For the purposes of applying Article 11 ( 1 ) and Article 113 (2) of the Implementing Regulation Ministeriet for GrÃ ¸nland (Ministry for Greenland), KÃ ¸benhavn 2. For the purposes of applying Article 38 ( 1 ) Article 70 ( 1 ) and Article 82 (2) of the Implementing Regulation The competent 'kÃ ¦mner' (administra ­ tor of Communal Funds) 3 . For the purposes of applying Article 80 (2), Article 81 and Article 85 (2) of the Implemen ­ ting Regulation Arbejds- og socialdirektoratet (National Employment and Social Affairs Office), GodthÃ ¥b 4. For the purposes of applying Article 102 (2) of the Implemen ­ ting Regulation Refunds in pursuance of Article 36, Article 63 and Article 75 (2) of the Regulation Sikringsstyrelsen (National Social Se ­ curity Office), KÃ ¸benhavn 5 . For the purposes of applying Article 110 of the Implementing Regulation Arbejds- og socialdirektoratet (National Employment and Social Affairs Office), GodthÃ ¥b C. GERMANY . . . (unchanged) D. FRANCE . . . (unchanged) E. IRELAND 1 . For the purposes of applying Article 6 ( 1 ), Article 11 ( 1 ), Article 13 (2) and (3), Article 14 ( 1 ), (2) and (3), Article 38 ( 1 ), Article 70 ( 1), Article 85 (2), Article 89 ( 1 ) and Article 91 (2) of the Implementing Regulation Department of Social Welfare , Dublin 2 . For the purposes of applying Article 80 (2), Article 81 and Article 82 (2) of the Implementing Regulation Department of Social Welfare , Dublin , including the provincial offices responsible for unemployment bene ­ fits No L 86/24 Official Journal of the European Communities 31.3.73 3 . (a) For the purposes of applying Articles 36 and 63 of the Regu ­ lation and Article 102 (2) of the Implementing Regulation Department of Health , Dublin (b ) For the purposes of applying Article 70 and Article 75 (2 ) of the Regulation and Article 102 (2) of the Implementing Regulation Department of Social Welfare , Dublin Department of Social Welfare , Dublin 4 . (a) For the purposes of applying Article 110 of the Implementing Regulation (for cash benefits ) (b ) For the purposes of applying Article 110 (for benefits in kind) and Article 113 (2) of the Imple ­ menting Regulation The Eastern Health Board, 1 James's St. , Dublin The Midland Health Board , Court ­ house , Tullamore, Offaly The Mid-Western Health Board , 1 Pery St. , Limerick The North-Eastern Health Board , Ceanannus Mor , Co . Meath The North-Western Health Board , Manorhamilton , Co . Leitrim The South-Eastern Health Board , Arus Slainte , Patrick St. , Kilkenny The Southern Health Board , County Hall , Cork The Western Health Board , Merlin Park , Galway F. ITALY . . . ( unchanged) G. LUXEMBOURG . . . ( unchanged) H. NETHERLANDS (unchanged) 31.3.73 Official Journal of the European Communities No L 86/25 I. UNITED KINGDOM For the purposes of applying Article 11 ( 1 ), Article 13 (2) and (3 ), Article 14 ( 1 ), (2) and (3 ), Article 38 ( 1 ), Article 70 ( 1 ), Article 80 (2), Article 81 , Article 82 (2), Article 85 (2), Article 91 (2), Article 102 (2) and Article 110 v Great Britain Department of Health and Social Security  Overseas Group , New ­ castle-upon-Tyne Northern Ireland Ministry of Health and Social Services  Overseas Branch, Belfast Article 2 This Regulation shall enter into force on 1 April 1973 . Nevertheless , Article 118 ( 1 ) of the Regulation (EEC) No 574/72 , as it results from this Regulation, shall apply as from 1 October 1972 in respect of dealings between the Member States of the Community as originally constituted . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 March 1973 . For the Council The President A. LAVENS